988 F.2d 118
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CALIFORNIA DEPARTMENT OF EDUCATION, Petitioner,v.U.S. DEPARTMENT OF EDUCATION, Respondent.
No. 90-70353.
United States Court of Appeals, Ninth Circuit.
Feb. 26, 1993.

1
DISMISSED.


2
Before TANG and TROTT, Circuit Judges, and BURNS,* District Judge.

ORDER

3
The court is informed that the parties have settled and that the settlement has received approval of the United States Department of Justice.   The Petitioner has filed its request to withdraw its Petition.   Accordingly, the Request to Withdraw the Petition is granted, the appeal is hereby dismissed and each party shall bear its own costs.



*
 Honorable James M. Burns, Senior United States District Judge for the District of Oregon, sitting by designation